Brown, J.
(concurring). I enthusiastically concur with the reasoning and result of the majority opinion. I merely write separately to articulate a few of the extraordinary, yet disturbing, instances of flagrant abuses of the constitutional rights of certain citizens by police officers. These instances of police misconduct do not serve us well and are most unwelcome in the jurisprudence of our Commonwealth.
As I agree with the carefully crafted majority opinion, I briefly mention the more obvious flaws in the dissent: (1) the “straight-arm method” is most applicable to rifles and shotguns; (2) the weighted object is equally indicative of coins, see, e.g., Commonwealth v. Cullen, 62 Mass. App. Ct. 390, 397-399 (2004); (3) although not impermissible, I see no valid reason (other than an implicit racial reference) why the officers caused the defendant to produce identification (other than by a ruse — “Yo, Dwayne”); and (4) the unsupportable conclusion, post at 412, that “the circumstances were sufficient to support a reasonable suspicion . . . that [the defendant] possessed [the weapon] illegally” (emphasis supplied).
After thirty years on the bench I think I have finally discerned an underlying rationale for “stops” of persons of color within the scope of Terry v. Ohio, 392 U.S. 1, 21 (1968). It is motion.1 First, I observed a “stop” while running (Commonwealth v. Bodden, 11 Mass. App. Ct. 964, 964 [1981]), then while driving, i.e., “driving while black” (Commonwealth v. Feyenord, 445 Mass. 72, 88 [2005] [Greaney, J., concurring], cert. denied, 126 *409S. Ct. 1369 [2006]), and now I have witnessed a “stop” of a black person while walking.2 Also, I am always amazed at police officers’ extraordinary powers of perception. Cf. Commonwealth v. Benitez, 37 Mass. App. Ct. 722, 724 n.2 (1994) (unenhanced nighttime visual acuity); Commonwealth v. Ciaramitaro, 51 Mass. App. Ct. 638, 647 (2001) (Brown, J., concurring) (exceptional visual acuity).
I can only hope that these practices will not degenerate into stops based upon “breathing while black.”

With the notable exception of “ethnicity plus a beeper.” See Commonwealth v. Bartlett, 41 Mass. App. Ct. 468, 473 (1996) (Brown, J., concurring).


Curiously, the officer here testified that of the twenty-five arrests he has made for illegal firearms, only three suspects had a distinctive gait. If one does the math, that means only twelve percent of that finite subset had a noticeably peculiar manner of walking. See note 9, supra. This makes one wonder how many persons this officer has stopped (or has interrogated) who had a peculiar walk, but who did not possess a weapon. See Commonwealth v. Bartlett, supra.